


110 HJ 90 IH: Commending the Barter Theatre on the

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 90
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Boucher
			 introduced the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Commending the Barter Theatre on the
		  occasion of its 75th anniversary.
	
	
		Whereas the Barter Theatre in Abingdon, Virginia, presents
			 its 75th anniversary season in 2008, celebrating a vibrant tradition of
			 providing high quality entertainment, educational programs, and a venue for
			 artistic development in Southwest Virginia;
		Whereas Barter Theatre was founded in 1933 by visionary
			 Robert Porterfield, who originated the idea of offering people admission to
			 live theater performances in exchange for fresh produce and livestock,
			 inspiring the name, Barter Theatre;
		Whereas in 1946, the Virginia General Assembly designated
			 the Barter Theatre as the State Theatre of Virginia, the first theater to
			 receive this distinction;
		Whereas Barter Theatre is a favorite destination for
			 regional, national, and international visitors, and its audiences have more
			 than doubled over the past 10 years;
		Whereas in 2006, the company’s 2 stages drew 160,000
			 patrons for live theatrical productions, including comedies, musicals, dramas,
			 mysteries, and innovative new works;
		Whereas one of the few resident theaters still
			 functioning, the Barter Theatre is the longest continuously operating Equity
			 theater in the country;
		Whereas the Barter Players, the touring company of the
			 theater, travel to 8 states each year, performing at schools and community
			 venues;
		Whereas Barter Theatre’s Appalachian Festival of Plays and
			 Playwrights is an annual festival that celebrates the richness of Appalachian
			 history and culture by providing a venue where the story of the region, both
			 past and present, can be explored and showcased by area playwrights and
			 writers;
		Whereas Barter Theatre’s many educational programs, such
			 as the Student Matinee Program, the award-winning Distance Learning Program,
			 and the Young Playwrights Festival, give students the opportunity to attend
			 professional theater performances, ask questions of actors and other theater
			 professionals, participate in set design and acting workshops, and learn about
			 the inner workings of a professional theater; and
		Whereas Barter Theater is a premiere tourist attraction in
			 Southwest Virginia and one of the cornerstones of tourism for the entire
			 region: Now, therefore, be it
		
	
		That Congress commends and
			 congratulates Barter Theatre on the occasion of its 75th anniversary.
		
